202 S.W.3d 39 (2006)
Martez SHADWICK, Movant/Appellant,
v.
STATE of Missouri, Plaintiff/Respondent.
No. ED 87421.
Missouri Court of Appeals, Eastern District, Division One.
September 26, 2006.
John K. Tucci, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Stephanie Morrell, Assistant Attorney General, Jefferson City, MO, for respondent.
*40 Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Martez Shadwick (Movant) appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief (motion) after an evidentiary hearing. Following a non-jury trial, the trial court found Movant guilty of one count of first-degree murder, in violation of Section 565.020[1], one count of first-degree robbery, in violation of Section 569.020, and two counts of armed criminal action, in violation of Section 571.015. The trial court found Movant to be a prior offender and sentenced him to concurrent terms of life imprisonment for the murder, life imprisonment for the robbery, and thirty years on each of the armed criminal action counts. Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Shadwick, 130 S.W.3d 618 (Mo.App. E.D.2004). Movant thereafter filed his pro se and amended motions, pursuant to Rule 29.15, alleging ineffective assistance of his trial counsel.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.